Citation Nr: 0717959	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  01-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for bilateral shin 
splints and sinusitis.  

In May 2003, the veteran testified at a Travel Board hearing 
before N. R. Robin, the undersigned Veterans Law Judge.  In 
November 2003, the veteran also testified before Holly E. 
Moehlmann, the undersigned Veterans Law Judge.  A transcript 
of each hearing is of record.

The Board remanded this case for additional development in 
November 2004.  As the requested development has been 
accomplished, this claim is properly before the Board.  An 
additional issue of service connection for migraine headaches 
was resolved when the RO granted the claim in December 2006.

With regard to the veteran's respiratory complaints, the 
record shows a recent diagnosis of allergic rhinitis.  The 
only issue developed for appeal is that of service connection 
for sinusitis.  If the veteran wishes to file a claim for 
service connection for a respiratory disorder other than 
sinusitis, she should so notify the RO. 


FINDINGS OF FACT

1.  The veteran's complaints of bilateral shin splints are 
not supported by any probative findings of a current 
disability.

2.  The veteran's complaints of sinusitis are not supported 
by any findings of a current disability.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for shin splints and sinusitis and the respective 
responsibilities of each party for obtaining and submitting 
evidence in a December 2004 VA letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency and 
that it was her responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could request the 
records for her.  The RO also notified the veteran to submit 
any evidence in her possession.  

While the notice provided to the veteran in December 2004 was 
not given prior to the first AOJ adjudication of the claims 
in March 2000, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for the award of benefits.  The December 
2004 letter did not provide the veteran with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection.  However, since no new 
disability rating or effective date for the award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  VA also has provided 
the necessary examination.  The veteran has not referred to 
any additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the appellant.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Shin Splints

The veteran seeks service connection for shin splints of both 
legs.  In statements and testimony she has asserted that her 
shin splints started in service and continue to bother her.  
Specifically, she indicated that she cannot run anymore or 
walk at a fast pace because of the pain.  

Initially, the service medical records show in-service 
complaints of shin splints.  A June 1989 medical record shows 
complaints of bilateral shin splints times three days.  On 
physical examination, there was no ecchymosis, edema, or mass 
palpated over the bilateral tibial shaft.  There also was a 
negative heel thump and compression test, bilaterally.  On 
examination of the knees, there was tenderness to palpation 
to the lateral/posterior aspect just proximal to the knee 
joint at the calf muscle, bilaterally.  The assessment was 
shin splints.  A February 1996 separation examination report 
also notes the veteran's reports of shin splints.  

The medical records, however, do not show any probative 
findings of a current diagnosis of shin splints.  A June 2005 
VA examination report shows that on physical examination, 
there were no objective findings of deformity, constitutional 
symptoms of bone disease, or tenderness in the legs.  The 
veteran stated that tenderness only occurred with flare-ups.  
The examiner noted that a bone scan was ordered but the 
report was not ready.  The diagnosis given was bilateral shin 
splints.  A July 2005 bone scan report shows that there was 
no evidence of stress changes or shin splints in the legs on 
the scan.  On a September 2006 VA addendum to the June 2005 
VA examination, the final diagnosis was history of shin 
splints, resolved, negative bone scan.  Even though the June 
2005 record noted a diagnosis of shin splints, this is not 
supported by any objective findings.  The actual June 2005 
physical examination did not show shin splints or shin splint 
pathology.  Also, the June 2005 examiner did not have the 
benefit of the bone scan report, which showed normal results.  
For this reason, the addendum recorded in September 2006, 
after the July 2005 bone scan, provides the more probative 
diagnosis.
 
The Board accepts the veteran's testimony regarding the 
symptoms in her legs because she is competent to do so and 
there is no reason to doubt her credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  As noted, however, the medical 
evidence does not support the veteran's complaints.  Pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Board has considered the veteran's lay assertions, 
they do not outweigh the most probative medical evidence of 
record, which shows that there is no present diagnosis of 
shin splints.  A competent medical expert made this 
conclusion, and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for shin splints is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Sinusitis

The veteran seeks service connection for sinusitis.  She 
testified that she was treated for a chronic sinus infection 
in service.  She also reported that she gets a sinus 
infection about two to three times during the first three to 
four months of the year and again in the fall of the year.  
She contends that she has had sinusitis since service.

The service medical records show periodic complaints of sinus 
congestion with assessments of sinusitis.  The medical 
evidence, however, does not show a current sinusitis 
disability.  Private medical records dated in March 1999 and 
November 1999 note findings of sinus tenderness, but no 
diagnosis of sinusitis.  A June 2005 VA examination report 
shows a normal sinus examination.  The sinuses were 
nontender.  The examiner specifically found no evidence of 
chronic sinusitis.  In a September 2006 addendum the examiner 
reviewed the claims folder and 2005 x-rays of the sinuses and 
concluded that the veteran had no sinus disorder.

The Board accepts the veteran's testimony regarding her 
symptoms because she is competent to do so and there is no 
reason to doubt her credibility.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 Vet. App. 
488 (1997).  The medical evidence, however, does not support 
her conclusion that she has chronic sinus disease.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the Board has considered the veteran's lay assertions, 
as a layperson, lacking in medical training and expertise, 
she is not competent to address issues which require expert 
medical opinions, to include medical diagnoses or opinions as 
to medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
sinusitis is not warranted.  Ortiz v. Principi, 274 F.3d at 
1365; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral shin splints 
is denied.

Entitlement to service connection for sinusitis is denied.



____________________________                         
___________________________
                 N. R. ROBIN			       M. SABULSKY
           Veterans Law Judge					     
Veterans Law Judge
       Board of Veterans' Appeals			          Board 
of Veterans' Appeals


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


